Exhibit 10.1 GOLDMAN, SACHS & CO. | | NEW YORK, NEW YORK 10282-2198 | TEL:212-902-1000 Opening Transaction To: International Game Technology 6355 South Buffalo Drive Las Vegas, Nevada 89113-2113 A/C: From: Goldman, Sachs & Co. Re: Capped Accelerated Stock Buyback Ref. No: As provided in the Supplemental Confirmation Date: June 13, 2012 This master confirmation (this “ Master Confirmation ”), dated as of June 13, 2012 is intended to set forth certain terms and provisions of certain Transactions (each, a “ Transaction ”) entered into from time to time between Goldman, Sachs & Co. (“ GS&Co. ”) and International Game Technology (“ Counterparty ”).This Master Confirmation, taken alone, is neither a commitment by either party to enter into any Transaction nor evidence of a Transaction.The additional terms of any particular Transaction shall be set forth in (i) a Supplemental Confirmation in the form of Schedule A hereto (a “ Supplemental Confirmation ”), which shall reference this Master Confirmation and supplement, form a part of, and be subject to this Master Confirmation and (ii) a Trade Notification in the form of Schedule B hereto (a “ Trade Notification ”), which shall reference the relevant Supplemental Confirmation and supplement, form a part of, and be subject to such Supplemental Confirmation.This Master Confirmation, each Supplemental Confirmation and the related Trade Notification together shall constitute a “Confirmation” as referred to in the Agreement specified below. The definitions and provisions contained in the 2quity Derivatives Definitions (the “ Equity Definitions ”), as published by the International Swaps and Derivatives Association, Inc., are incorporated into this Master Confirmation.This Master Confirmation, each Supplemental Confirmation and the related Trade Notification evidence a complete binding agreement between Counterparty and GS&Co. as to the subject matter and terms of each Transaction to which this Master Confirmation, such Supplemental Confirmation and Trade Notification relate and shall supersede all prior or contemporaneous written or oral communications with respect thereto. This Master Confirmation, each Supplemental Confirmation and each Trade Notification supplement, form a part of, and are subject to an agreement in the form of the 1aster Agreement (Multicurrency-Cross Border) (the “ Agreement ”) as if GS&Co. and Counterparty had executed the Agreement on the date of this Master Confirmation (but without any Schedule except for (i)the election of Loss and Second Method, New York law (without reference to its choice of laws doctrine other than Title 14 of Article 5 of the New York General Obligations Law) as the governing law and US Dollars (“
